That part of our opinion is attacked which held admissible the testimony of Green upon re-direct examination that when promised immunity in case he would testify before the grand jury he refused to accept it and was sent to jail by the judge and kept there for two days, when he telephoned for the county attorney to come to the jail that he (Green) had decided to "come clean." It is asserted that when a witness is induced to testify under improper influence or motive he may not be corroborated by proof that he had theretofore made statements consistent with his evidence given on the trial when the improper influence or motive was also operating when the statement was made. We are referred to Anderson v. State,50 Tex. Crim. 134; Reese v. State, 67 S.W. 325; Conway v. State, 26 S.W. 401; Short v. State, 61 S.W. 305; Clay v. State,51 S.W. 212. These cases become applicable only upon the assumption that Green's statement was usable to corroborate himself as an accomplice witness, or was a statement consistent with his evidence not receivable *Page 223 
under the circumstances of the case. We find ourselves unable to agree with either of these assumptions. The entire cross-examination of Green is made a part of the bill. Appellant elicited from him on cross-examination the following:
"I did not ask for a contract with the county attorney of Hill County and the district judge that if I testified against Stovall I would not be prosecuted. I did make a contract whereby I would not be prosecuted if I would testify against Stovall in this case. Before I made this contract of immunity to protect myself against prosecution if I testified against Stovall I went before three or four grand juries in Hill County. I was put under oath on each occasion. They asked meabout these very matters involved in this case, road matters inHill County and the bonds. I told these grand juries on eachand every occasion I did not know anything Stovall had donewrong. Every time they brought me before them I told thosefacts. After I made my contract of immunity if I would testifyagainst Stovall I told this story for the first time. * * * Inever changed my story until after I got a contract of immunityfor myself. * * * I detailed the same testimony before thegrand jury."
Upon re-direct examination the witness testified that after he was promised immunity he refused to testify, was sent to jail after he had refused to talk, sued out a writ of habeas corpus and upon hearing was released; that he was again called before the grand jury and again ordered to jail by the district judge, sued out another writ of habeas corpus and upon hearing of that was remanded to custody; that after remaining in jail two days he called the county attorney over the telephone and requested him to come to the jail; that he was ready to "come clean." What he said to the county attorney in the conversation is not related. Appellant's whole contention seems to be based upon the construction of the use of the two words "come clean." In our original opinion we intended to say nothing more than that perhaps the witness Green had in his mind at the time he telephoned the county attorney that he was ready to tell the truth about the matter, and perhaps did divulge to the county attorney the same matters which he had testified upon the trial, but whatever statement he made to the county attorney upon the occasion in question was never proven. It appears clearly from the cross-examination of this witness that appellant himself elicited the statement that after he had made his contract of immunity he then told "this story for the first time," that is, the story he related upon the trial. *Page 224 
Under these circumstances we do not feel called upon to discuss the soundness of the rule invoked by appellant as it seems to have no application. The statement made by Green upon redirect examination in the light of what had been elicited on cross-examination would appear harmless and does not furnish just ground for complaint.
Appellant urges that the trial court should have instructed the jury that Bibb was an accomplice and that they could not consider his acts or declarations as corroborative of the accomplice witness Green and contends that our opinion in the present case on this point is in conflict with Reeves v. State,263 S.W. 278, and Wilson v. State, 250 S.W. 1033. In each of the cases mentioned we were discussing the sufficiency of the evidence and not the propriety of an instruction. It is expressly stated on rehearing in Reeves' case that no purpose was intended to modify the rule that acts and declarations of a co-conspirator pending the conspiracy were provable against another co-conspirator on trial. If the question was whether the acts and declarations of Bibb (testified to by Arlitt who was not an accomplice witness) were sufficient to corroborate the testimony of Green then we would have the exact question decided in the cases mentioned, but this is not the point. If Bibb had testified as a witness an appropriate instruction on accomplice testimony as applied to him would have been applicable although he was a co-conspirator. He did not testify but his acts and declarations as a co-conspirator were proven by Arlitt and others as original evidence against appellant. The court charged the jury that before they could consider the acts and declarations of Bibb occurring in appellant's absence that they must believe from the evidence beyond a reasonable doubt, independent of such acts and declarations, that appellant and Bibb had conspired to commit bribery and to accept a bribe and this was all appellant was entitled to under the law. If appellant's contention were sound then in every case where one conspirator was called by the State as a witness and the acts or declarations of other conspirators were proved by parties not connected with the crime, and these acts and declarations supported the testimony of the conspirator who had given his evidence, a charge similar to that sought by appellant in the instant case would be demanded. We think this is unsound and would be extending the rule regarding a charge upon accomplice testimony too far.
Other questions are presented in appellant's motion which *Page 225 
we have considered but think it unnecessary to discuss, believing they were probably disposed of in our formal opinion. The motion for rehearing is overruled.
Overruled.